SCHWELB, Associate Judge,
concurring:
It is troubling, at least to me, that coverage under the rent control laws can be avoided, and the tenants’ rent can be almost tripled,1 by conveying the premises from mother to daughter for the princely sum of $10.00.2 In situations which appear to me to be analogous in principle, transfers between family members are treated as suspect and are subject to special scrutiny by the courts, especially where no consideration has been paid. See C.I.R. v. Tower, 327 U.S. 280, 291, 66 S.Ct. 532, 537, 90 L.Ed. 670 (1946); Sence v. United States, 184 Ct.Cl. 67, 394 F.2d 842, 852 (1968) (avoidance of taxes); Shauer v. Alterton, 151 U.S. 607, 625-26, 14 S.Ct. 442, 447-48, 38 L.Ed. 286 (1894); Neubauer v. Cloutier, 265 Minn. 539, 122 N.W.2d 623, 628, n. 4 (1963) (transfers to blood relatives to the prejudice of creditors). Indeed, in Remin v. Rental Housing Commission, 471 A.2d 275 (D.C.1984), this court held that a husband was not entitled to exemption where he owned three condominium units and his wife owned two, observing that
it is both rational and reasonable for the Commission to assert that the law prevents persons from claiming the four unit rent control exemption when other units are owned by a wife.
471 A.2d at 279.
The landlord has the burden of proving that he is exempt from rent control, and the statutory exemptions are to be narrowly construed. Revithes v. Rental Housing Commission, 536 A.2d 1007, 1017 (D.C. 1987); Remin, supra, 471 A.2d at 279. I believe that it is time to borrow from the Constitution, Lane v. Wilson, 307 U.S. 268, 275, 59 S.Ct. 872, 876, 83 L.Ed. 1281 (1939) and from the civil rights statutes, United States v. Real Estate Dev. Corp., 347 F.Supp. 776, 782 (N.D.Miss.1972), and apply to the rent control laws, the principle that the law forecloses sophisticated as well as simple-minded modes of nullification or evasion. If gratuitous transfers to sons and daughters, not to mention sisters and cousins and aunts,3 are accepted at face value, there might be a bonanza for landlords with large families, to the detriment of those whom the legislation was designed to protect.
In Gibson v. Johnson, 492 A.2d 574 (D.C.1985), however, this court sustained a father’s claim of exemption after he had transferred the subject premises to his son at least in part to evade rent control, even though the father was obligated on a promissory note on the property and continued to manage the building. Since Gibson is binding authority, since the tenants have not pursued the issue, and since the tenants’ other contentions — particularly the “once a rental unit, always a rental unit” *714theory — are unpersuasive, I join Judge Newman’s opinion for the court.

. Gloria McQueen’s rent was increased from $154.00 per month to $455.00. The Blacknalls' rent went up from $160.00 to $390.00.


. This is the amount recited in the deed. The daughter testified before the hearing examiner that she knew nothing about the $10.00 and that the transfer was a gift.


.Gilbert and Sullivan, H.M.S. Pinafore.